Exhibit 99.1 Waterstone Financial, Inc. Announces Results of Operations for Year Ended December31, WAUWATOSA, WI – 02/12/2010– Waterstone Financial, Inc. (NASDAQ: WSBF) released 2009 annual unaudited financial highlights, consolidated statements of operations for the year ended December 31, 2009 and consolidated statements of financial condition at December 31, 2009. The Waterstone Financial, Inc. (Waterstone) 2009 net loss was $8.9 million, or $0.29 per share, compared to a 2008 net loss of $26.4 million, or $0.87 per share.While management continues to focus on credit quality, operations are still negatively impacted by real estate loan losses. The Waterstone provision for loan losses in 2009 of $26.7 million was 29% less than the 2008 provision of $37.6 million. Asset Quality Waterstone asset quality improved during 2009. · Total loans past due dropped by 22% from $145.9 million at December 31, 2008 to $113.4 million at December 31, · Total loans past due by more than 90 days dropped by 30% from $89.9 million at December 31, 2008 to $62.4 million at December 31, 2009. · That portion of past due loans considered to be non-performing dropped by 30% from $107.7 million at December 31, 2008 to $75.3 million at December 31, 2009. · During 2009, the composition of non-performing loans shifted towards loans collateralized by one-to-four family residential real estate.At December 31, 2009, loans collateralized by one-to-four family residential real estate comprised 61% of the total non-performing loans, up from 39% at December 31, 2008.Commercial real estate and construction loans comprised 34% of total non-performing loans at December 31, 2009 down from 59% at the end of 2008. · The allowance for loan losses increased by 13% to $28.5 million at December 31, 2009 from $25.2 million at the end of the prior year. · The allowance as a percentage of total loans receivable increased from 1.61% at December 31, 2008 to 2.01% at December 31, 2009. · As a percentage of non-accrual loans, the allowance increased from 23.4% to 37.7% year over year. Net Interest Income Waterstone’s net interest income increased by $2.9 million, or 7.0%, to $43.9 million in 2009 compared to $41.1million inthe prior year.The 2009 net interest margin was 2.41%, up 9 basis points from the 2008 net interest margin of 2.32%.The 2009 net interest margin was positively impacted by the continuing decline in the cost of deposit liabilities.The $2.9 million increase in net interest income for the year was comprised of a favorable rate variance of $5.4 million partially offset by an unfavorable volume variance of $2.5 million.The net interest margin continues to be negatively impacted by non-performing loans included in interest-earning assets but for which interest income is recognized on a cash basis. Non-Interest Income Waterstone’s non-interest income increased by $5.9 million, or 94.1 %, to $12.2 million in 2009 compared to $6.3 million in the prior year.The significant increase in non-interest income is attributable to an increase in mortgage banking income which totaled $10.0 million in 2009 as compared to $4.3 million in 2008.Lower mortgage interest rates during much of 2009 compared to the prior year combined with the addition of loan officers and ten new loan offices resulted in the significant increase in mortgage banking volume. - 1 - Non-Interest Expense Waterstone’s non-interest expense increased by $5.1 million, or 15.1%, to $39.0 million in 2009 compared to $33.9 million in 2008.The increase was attributable to increases in FDIC deposit insurance premiums of $2.2 million and in real estate owned expense of $1.9 million.FDIC premiums increased by 408.6% to $2.8 million in 2009 versus $545,000 in 2008 as a result of losses incurred by the FDIC due to costs to the insurance fund resulting from the high number of bank failures over the past two years.The increase in real estate owned expense is the result of the increase in real estate owned as acquired through foreclosure. Capital Waterstone book capital remains unchanged at 9.1% at both December 31, 2009 and 2008.WaterStone Bank Tier 1 regulatory capital declined to 8.8% at December 31, 2009 from 8.9% at December 31, 2008.WaterStone Bank total regulatory capital to risk-weighted assets increased to 13.8% from 12.8% at December 31, 2009 and 2008 respectively.WaterStone Bank continues to exceed all minimum regulatory capital requirements. Loans and Deposits Loans receivable declined by $139.7 million, or 9.0%, to $1.42 billion at December 31, 2009 compared to $1.56 billion at December 31, 2008.Loans originated for investment during 2009 totaled $128.9 million, 70.5% less than the $436.8 million originated during 2008.Loan demand remains dampened by general economic conditions and depressed real estate markets in particular. Deposits declined by $31.0 million, or 2.6%, to $1.16 billion at December 31, 2009 from $1.20 billion at December 31, 2008.The 2009 decline was attributable to non-local deposits which dropped by $45.6 million, or 41.8%, to $63.5 million at December 31, 2009 from $109.1 million at December 31, 2008.Local deposits increased by $14.6 million, or 1.3%, during 2009. About Waterstone Financial, Inc. Waterstone Financial, Inc. (NASDAQ: WSBF) is a thrift holding company headquartered in
